Broyles, C. J.
The accused was convicted of stealing an automobile. The evidence connecting him with the crime was wholly circumstantial and was not sufficient to exclude every reasonable hypothesis save that of his guilt. A theory was raised by the evidence that the automobile was never stolen by any one, but that it was carried off and concealed by some agent of the owner of the car for the purpose of allowing the owner to collect the insurance thereon. That theory, under all the facts of the case, was a reasonable hypothesis, and was not excluded by the evidence adduced. Furthermore, upon the trial of the case, there were raised other reasonable hypotheses of the innocence of the accused which were not excluded by the evidence. It follows that the verdict was unauthorized and that the refusal to grant a new trial was error.
In view of this ruling it is unnecessary to pass upon the special assignments of error.

tJudgment reversed.


Lulce and Bloodworih, JJ., concur.

Shackelford & Shackelford, for plaintiff in error.
Henry H. West, solicitor-general, contra.